DETAILED ACTION
Claims 1-26 are considered in this office action. Claims 2-6, 9, and 13-20 have been cancelled. Hence Claims 1, 7-8, 10-12, and 21-26 dated 06/14/2022 are pending examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 7-8, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Pofale et al. (US2018/0350163) in view of Adegan (US10360601) and here in after will be referred as Pofale and Adegan .

Regarding Claim 1,  Pofale teaches a method for determining damaged components in a vehicle (Para [0037] : The present invention is a system and a method of externally assessing damage to a vehicle, typically after the vehicle is involved in an accident.), the method comprising: 

Pofale also teaches determining if said input dataset indicates at least one damaged component in the vehicle[[;]] by: inputting the 

Pofale also teaches  after determining that the input dataset indicates at least one damaged component in the vehicle, determining, based on the input dataset, a cost of replacement or repair of the at least one damaged component in the vehicle (Para [0038] : “The overall process continues by assessing a repair cost for each part profile of the matching type with the remote server in accordance to the damage-severity analysis and the plurality of claims records (Step F)”).  

Adegan teaches  receiving an input dataset comprising: sensor data from a plurality of sensors in the vehicle, wherein the plurality of sensors correspond to a plurality of components of the vehicle (Col.12 Line 1-15: “The present invention can also take input from the vehicle's On-Board Diagnostics board, either through a local connection such as blue-tooth interface that can read such data inside the vehicle or through other means that such data may be collected and available in any database such as the On-Board Diagnostics Data from OBD/OBDII 109. The present invention then uses this information to further refine its results by taking into account various metrics related to the accident such as speed of travel at the time of accident, direction of travel, malfunction indicators, Ambient Air Temperature, Engine Oil Temperature, Engine Coolant Temperature, Boost, Vacuum, Horsepower, Fuel Intake, Engine RPM, Engine Throttle, Torque, etc., all of which can be taken into consideration by the present invention's Processing Module 105 when producing its result-set.”), 
a plurality of digital images of the vehicle (Col.10 Line 35-40 : “The user can also take or upload one or more images of the collision 320. Taking of these images can be guided by a vehicle image template that allows the user to properly align the camera on the vehicle in order to produce images that are more useful for the present invention by having the correct distance, angle, lighting, etc.”),
 and user input comprising responses to questions about the vehicle (Col.10 Line 49-52 : “The user can also answer optional questions that are pertinent to the crash 325. These questions are designed to provide additional information to enhance the determination of the extent-of-damage and severity of the collision.”); 
determining, based on the user input, whether the vehicle is a total loss (Col.10 L25-32 : “The user selects the crash level via an extent-of-damage level slider 420. As the slider moves, various images of vehicles most closely resembling the current extent-of-damage appear on the screen 2200, allowing the user to view which extent-of-damage most closely resembles the damage to her vehicle. The user can also specify the extent-of-damage by selecting existing images of similar vehicles with similar extent-of-damage 310 FIGS. 3 and 700 FIG. 7.The user can optionally select the granular damage level via a granular extent-of-damage level slider 315.”:  here extent of damage is being interpreted as indication of total loss). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pofale to incorporate the teachings of Adegan to include sensor data and user input data. Doing so would more effectively determine the damage of the vehicle. 
	
Similarly Claim 25 is rejected on the similar rational as Claim 1. 

Regarding Claim 7. Pofale in view of Adegan teaches the method according to claim 1. Pofale also teaches wherein said cost of replacement or repair is retrieved from a database (Para [0038] : “The overall process continues by assessing a repair cost for each part profile of the matching type with the remote server in accordance to the damage-severity analysis and the plurality of claims records (Step F)”:  Here the claim records is being interpreted as database).  

Regarding Claim 8. Pofale in view of Adegan teaches the method according to claim 1. Pofale also teaches wherein said cost of replacement or repair is determined by passing said input data through a trained assessment neural network ( Para [0041] : “The repair cost is also assessed with an artificially intelligent component of the present invention. The remote server initially averages the repair cost for each part profile of the matching type from the plurality of claims records during Step F, which allows the present invention to assess a baseline repair cost from previous management of similar claims. “).  


Regarding Claim 21, As indicated in Claim 1 rejection, Pofale and Adegan teaches a method for determining damaged components in a vehicle, the method comprising: receiving an input dataset comprising: sensor data from a plurality of sensors in the vehicle, wherein the plurality of sensors correspond to a plurality of components of the vehicle, a plurality of digital images of the vehicle, and user input comprising responses to questions about the vehicle; determining if said input dataset indicates at least one damaged component in the vehicle by: determining, based on the user input, whether the vehicle is a total loss.

Adegan also teaches 19219509.1Page 5 of 9 comparing the input dataset with a reference dataset to determine if differences between the input dataset and the reference dataset indicate at least one damaged component in the vehicle (Col. 10 Line 40-48 : “The image-recognition module 810 compares the image of the crash to a large number of available crash images residing on the existing estimate database 120 and using the Imaging and Photogrammetry database 111 generates a crash extent-of-damage level based on the outcome of the comparison processes. As an alternative option, images can be sent to third party evaluators who can perform the visual assessment and select a corresponding image manually.”); 
Pofale also teaches after determining that the input dataset indicates at least one damaged component in the vehicle, determining, based on the input dataset, a cost of replacement or repair of the at least one damaged component in the vehicle.   ( Para [0041] : “The repair cost is also assessed with an artificially intelligent component of the present invention. The remote server initially averages the repair cost for each part profile of the matching type from the plurality of claims records during Step F, which allows the present invention to assess a baseline repair cost from previous management of similar claims. “).  

Regarding Claim 22, Pofale in view of Adegan teaches the method according to claim 21.  In Col. 20 Line 52-63, Adegan teaches “In another embodiment, the present invention utilizes an image recognition module 810 that can compare a plurality of images from a database of images of existing collisions to that of an image or images of the vehicle under assessment in order to provide an estimate of the damage for the vehicle that is currently under assessment as shown in FIG. 8. Furthermore, the present invention provides a smart-phone app, or a tablet application that guides the user on how to properly take a set of pictures that can best be utilized for performing such a comparison. Based on that comparison the level of severity and extent-of-damage are determined.” Hence it is inherited in Adegan that some kind of threshold is being used to determine the damage and its extent. Hence Adegan inherently teaches wherein comparing the input dataset with the reference dataset comprises determining if the differences exceed a predetermined threshold.  

Regarding Claim 23,  Pofale in view of Adegan teaches the method according to claim 21. 
Pofale teaches wherein comparing the input dataset with the reference dataset comprises passing the differences through a trained comparison neural network to determine if the differences indicate at least one damaged component in the vehicle (Para [0040] : “The present invention uses the artificial intelligence integrated into the damage inspection engine to generate a damage-severity analysis for each part profile of the matching type. The damage inspection engine is preferably configured into a convolution neural network, which should be trained in order to execute the necessary steps of the present invention. The convolution neural network is provided with an input layer, a series of hidden layer, and an output layer. The input layer is used to process the visual data into the series of hidden layers with the remote server. The output layer is used to process the visual data out of the series of hidden layers. The series of hidden layers allows the damage inspection engine to convert the visual data into useful data to make a claims decision (i.e. damage-severity analysis for each part profile of the matching type). The series of hidden layers is any combination of convolution layers, pooling layers, and fully-connected layer that facilitate the efficient and effective generation of the damage-severity analysis. In addition, the convolution neural network also allows the present invention to detect a general region in the visual data associated to each part profile of the matching type as the visual data is processed through the convolution neural network with the remote server. The present invention is then able to crop the general region into an exact region in the visual data associated to each part profile of the matching type as the visual data is processed through the convolution neural network with the remote server. Consequently, the convolution neural network is able to accurately identify a distinct section of the visual data that is associated to each part profile.”).  

Regarding Claim 24,  Pofale in view of Adegan teaches the method according to claim 21, Pofale also teaches wherein the reference dataset comprises:  digital images of sections of the undamaged vehicle, wherein the vehicle and the undamaged vehicle are of a same make, model, and year (Para [0039] : “The present invention identifies the matching type from the plurality of vehicle types by searching through the visual data for visual markers that are unique to a vehicle type. If the present invention is provided with a plurality of region-based visual markers for each vehicle type, then the remote server would compare the visual data to the region-based visual marker for each vehicle type in order to identify the matching type from the plurality of vehicle types. For example, the plurality of region-based visual markers would allow the present invention to differentiate between the European version of a 2007 Toyota Camry and the American version of a 2007 Toyota Camry. Similarly, if the present invention is provided with a plurality of shape-based visual markers, then the remote server would compare the visual data to the shaped-based visual marker for each vehicle type in order to identify the matching type from the plurality of vehicle types. For example, the plurality of shape-based visual markers would allow the present invention to differentiate between the standard model of a 2003 Nissan 350Z and the upgraded model of a 2003 Nissan 350Z based on the change of shape coming from not having a spoiler on the standard model and having a spoiler on the upgraded model.”).  

Adegan teaches sensor data from at least one sensor attached to at least one component of an undamaged vehicle (Col.12 Line 1-15: “The present invention can also take input from the vehicle's On-Board Diagnostics board, either through a local connection such as blue-tooth interface that can read such data inside the vehicle or through other means that such data may be collected and available in any database such as the On-Board Diagnostics Dta from OBD/OBDII 109. The present invention then uses this information to further refine its results by taking into account various metrics related to the accident such as speed of travel at the time of accident, direction of travel, malfunction indicators, Ambient Air Temperature, Engine Oil Temperature, Engine Coolant Temperature, Boost, Vacuum, Horsepower, Fuel Intake, Engine RPM, Engine Throttle, Torque, etc., all of which can be taken into consideration by the present invention's Processing Module 105 when producing its result-set.”). 

Regarding Claim 26,  Pofale in view of Adegan teaches the method according to claim 1.  Adegan teaches further comprising gather the plurality of digital images by instructing an individual to photograph specified sections of the vehicle (Col.10 Line 35-40: “The user can also take or upload one or more images of the collision 320. Taking of these images can be guided by a vehicle image template that allows the user to properly align the camera on the vehicle in order to produce images that are more useful for the present invention by having the correct distance, angle, lighting, etc.”).

Claim 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pofale in view of Adegan in further view of Leise et al. (US2021/0342946A1) and here in after will be referred as Leise .

Regarding Claim 10, Pofale in view of Adegan teaches the method according to claim 1. 
Leise teaches wherein said damage detection neural network is trained using at least one training dataset comprising at least one of - sensor data from at least one sensor attached to at least one component of a damaged vehicle; and - digital images of sections of a damaged vehicle (Para [00221] : “ Once a machine learning algorithm is trained using past or historical data, new data received associated with a current vehicle collision may be input into the trained machine learning algorithm, or a processor on which the trained machine learning algorithm resides, operates, and/or is running.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pofale and Adegan to incorporate the teachings of Leise to include damage detection neural network is trained using at least one training dataset comprising at least one of - sensor data from at least one sensor attached to at least one component of a damaged vehicle; and - digital images of sections of a damaged vehicle. Doing so would more effectively determine the damage of the vehicle. 


Regarding Claim 11, Pofale in view of Adegan teaches the method according to claim 1. 
Leise teaches wherein said damage detection neural network is trained using at least one training dataset comprising at least one of - sensor data from at least one sensor attached to at least one component of an undamaged vehicle; and - digital images of sections of an undamaged vehicle ( Para [0237] : “(2) inputting the past or historical sensor, telematics, audio, and/or image data into a machine learning program to train the machine learning program to identify, determine or estimate (i) a vehicle collision occurred; (ii) a percentage of fault for one or more human drivers, self-driving vehicles, and/or vehicle systems; (iii) an operational mode at the time of the vehicle collision, e.g., whether an autonomous vehicle or system, or human driver was in control of the vehicle before, during, and/or after the vehicle collision; (iv) vehicle damage and/or vehicle repair costs; ”). 

Regarding Claim 12, Pofale in view of Adegan teaches the method according to claim 8. Leise teaches wherein said trained assessment neural network is trained using a training dataset comprising costs for repairing or replacing damaged components for various makes, models, and kinds of multiple vehicles ( Para [0237] : “(2) inputting the past or historical sensor, telematics, audio, and/or image data into a machine learning program to train the machine learning program to identify, determine or estimate (i) a vehicle collision occurred; (ii) a percentage of fault for one or more human drivers, self-driving vehicles, and/or vehicle systems; (iii) an operational mode at the time of the vehicle collision, e.g., whether an autonomous vehicle or system, or human driver was in control of the vehicle before, during, and/or after the vehicle collision; (iv) vehicle damage and/or vehicle repair costs; ”).

Response to Arguments

Applicant's arguments filed 06/14/2022 have been fully considered but they are not persuasive. In regards to 103 rejection. In view of new amendments , the examiner have changed the ground of rejection from Pofale in view of Leise to Pofale in view of Adegan for Claims 1, 7-8, and 21-26.  
The applicant simply states that “Both Pofale and Leise are silent as to any "user input comprising responses to questions about the vehicle" as recited in claim 1. For at least these reasons, claim 1 is patentable over Pofale and Leise.” As mentioned above this new limitation is being taught by new reference Adegan as described in detail above in the rejection. Adegan teaches about sensor data , aiding user to take correct pictures of the damaged vehicle and determining based on the user input the severity of the damage of the vehicle. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218. The examiner can normally be reached M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDHESH K JHA/Primary Examiner, Art Unit 3668